Name: Commission Regulation (EEC) No 2454/83 of 31 August 1983 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 83 Official Journal of the European Communities No L 243/5 COMMISSION REGULATION (EEC) No 2454/83 of 31 August 1983 fixing the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1566/83 (2), and in particular Article 11 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 11 of Regulation (EEC) No 1418/76 provides for charging an import levy on paddy rice , husked rice, semi-milled rice, wholly milled rice and broken rice ; whereas in the case of husked rice, wholly milled rice and broken rice, the levy is equal to the difference between the threshold price and the cif price ; whereas, in the case of paddy rice and semi ­ milled rice, the levy should be derived from the levies applicable to the corresponding husked rice and wholly milled rice ; Whereas the threshold prices for husked rice, wholly milled rice and broken rice were fixed for the 1983/84 marketing year by Regulation (EEC) No 1999/83 (3) ; Whereas, for the purpose of calculating cif prices, the Commission must take account of the factors indi ­ cated in Article 16 of Regulation (EEC) No 1418/76 and in Commission Regulation (EEC) No 1613/71 of 26 July 1971 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto (4), as last amended by Regulation (EEC) No 21 17/80 (^ and in particular the most favourable purchasing opportunities on the world market which are sufficiently representative of the real trend of the market, account being taken in particular of the need to prevent sudden variations likely to cause abnormal disturbances on the Commu ­ nity market ; whereas the quality of the goods offered must also be taken into account, whether this quality as fixed in Regulation (EEC) No 1423/76 (6), or whether adjustments need to be made by applying the corrective amounts provided for in Regulation (EEC) No 1613/71 ; Whereas, furthermore, in the case of round grain and long grain husked rice and round grain and long grain wholly milled rice, the cif price is calculated on the basis of quotations or prices on the world market relating, for each type of rice, to the products specified in Article 4 of Regulation (EEC) No 1613/71 ; whereas, for this calculation , the conversion rates resulting from Commission Regulation No 467/67/EEC of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing Q, as last amended by Regulation (EEC) No 1998/83 (8), should be used where appro ­ priate ; Whereas, when these conversions are being effected, the Commission must take account of the fact that certain offers are for rice containing a higher percent ­ age of broken rice than that allowed for in the stan ­ dard quality fixed by Regulation (EEC) No 1423/76 and, in that case, must adjust the offers so as to conform with the value of one kilogram of broken rice fixed by Regulation No 467/67/EEC, as amended by Regulation (EEC) No 1808/74 ; whereas no adjustment is made, however, if the prices for husked rice and semi-milled or wholly milled rice taken into con ­ sideration are lower than those provided for in the last subparagraph of Article 4 of Regulation No 467/67/EEC ; Whereas Regulation (EEC) No 1613/71 requires the Commission to take account of the fact that certain offers are for delivery cost and freight or relate to a product put up in bags and, if this is the case, to adjust such offers by applying the rates or amounts fixed by the abovementioned Regulation to make the offers comparable to offers for delivery cif or relating to a product presented in bulk ; Whereas the cif price is calculated for Rotterdam on the basis of the abovementioned factors , offers made for other ports being adjusted, account being taken of the corrections necessitated by the difference in trans ­ port charges in relation to Rotterdam ; Whereas, if the conditions provided for in Article 1 (3) of Regulation (EEC) No 1613/71 obtain, the cif price may be calculated on the basis of offers for delivery during the following month or may be retained un ­ altered for a limited period ; Whereas, in order that account may be taken of the interests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them must, pursuant to Regulation (EEC) O OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 163 , 22. 6 . 1983 , p. 5 . (3) OJ No L 196, 20 . 7 . 1983, p . 17 . 0 OJ No L 168 , 27 . 7 . 1971 , p . 28 . 0 OJ No L 206, 8 . 8 . 1980, p. 15. (6) OJ No L 166, 25 . 6 . 1976, p . 20 . 0 OJ No L 204, 24. 8 . 1967, p. 1 . 0 OJ No L 196, 20 . 7 . 1983 , p . 16 . No L 243/6 Official Journal of the European Communities 1 . 9 . 83 a band of 2,25 % , a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying all the abovemen ­ tioned provisions that the levies should be fixed as set out in the Annex hereto, No 706/76 ('), as last amended by Regulation (EEC) No 279/80 (2), be reduced by a fixed amount and by an amount corresponding to 50 % of the levy relating to third countries ; whereas the levy must be further reduced in the case of semi-milled and wholly milled rice ; whereas the charging of this levy is subject to conditions, some of which are set out in Article 9 of Regulation (EEC) No 706/76 ; Whereas Council Regulation (EEC) No 1423/76 (3) determined the standard qualities for rice and broken rice ; Whereas, in accordance with Article 20 ( 1 ) of Regula ­ tion (EEC) No 1418/76, the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas levies are fixed once a week and are altered in the intervening period to take account of variations in threshold prices or in the factors used to determine cif prices ; whereas, in the case of husked rice, wholly milled rice and broken rice, the levies are altered only if variations in the factors used to calculate the levy entail an increase or a reduction of at least 1,21 ECU per tonne in the amount of the levy in force ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 85, 31 . 3 . 1976, p. 2. (2) OJ No L 31 , 8 . 2 . 1980, p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 20 . 1 . 9 . 83 Official Journal of the European Communities No L 243/7 ANNEX to the Commission Regulation of 31 August 1983 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Thirdcountries 0 ACP or OCT000 ex 10.06 Rice : B. Other : \ I. Paddy rice ; husked rice : \ a) Paddy rice : 1 . Round grain 170,39 81,59 2. Long grain 144,31 68,55 b) Husked rice : 1 . Round grain 212,99 102,89 2. Long grain 180,39 86,59 \ II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 354,13 165,14 1 2. Long grain 388,30 182,26 b) Wholly milled rice : 1 . Round grain 377,15 176,22 2. Long grain 416,26 195,78 III . Broken rice 57,72 25,86 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80. (2) In accordance with Regulation (EEC) No 435/80, the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76.